Citation Nr: 1749501	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  05-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the VA Form 9 submitted in appeal of the September 2005 denial of the original claim of entitlement to service connection for hypertension was timely.

2.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.

3.  Entitlement to a compensable initial rating for tinea pedis of the bilateral feet.

4.  Entitlement to service connection for migraine headaches, to include as secondary to chronic sinusitis.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2005, August 2007, and September 2008 rating decisions and a January 2008 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The August 2007 rating decision, in pertinent part, granted entitlement to service connection for chronic sinusitis and assigned a noncompensable rating, effective March 27, 2007.  The Veteran appealed the initially assigned rating, and in a December 2011 rating decision, a 10 percent rating was assigned, effective March 27, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for hypertension was certified to the Board as an appeal of an April 2009 rating decision that reopened the claim, but denied the issue on the merits.  As discussed below, the Board determines that the Veteran's substantive appeal was timely filed with regard to the September 2005 rating decision that denied the original claim of entitlement to service connection for hypertension.  Therefore, the September 2005 rating decision is on appeal, and consideration of whether new and material evidence has been received to reopen the claim is not necessary.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to increased ratings for chronic sinusitis and tinea pedis and entitlement to service connection for migraine headaches and hypertension are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  On October 13, 2005, a September 2005 rating decision was issued denying the claim of entitlement to service connection for hypertension.

2.  The Veteran filed a timely notice of disagreement with the September 2005 rating decision in December 2005, and a statement of the case was issued in response in July 2006.

3.  In August 2006, the Veteran filed a VA Form 9 (Substantive Appeal), that was stamped received by his representative, Texas Veterans Commission (TVC), at the Houston RO in August 2006 and as received by the Houston RO in November 2007.

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's August 2006 VA Form 9 was received by the RO within a year of the issuance of the September 2005 rating decision.  





CONCLUSION OF LAW

A timely substantive appeal regarding the September 2005 rating decision with respect to the denial of the original claim for service connection for hypertension was received.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300 to 20.306, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The issue of whether the substantive appeal was timely is one in which the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations are not applicable.  

II. Legal Criteria and Analysis

Appellate review by the Board is initiated by the filing of a notice of disagreement (NOD) and completed by the filing of a substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201. The filing of a substantive appeal, which consists of a properly completed VA Form 9 or correspondence containing the necessary information, is the final step the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within sixty days from the date that the RO mails the SOC to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the decision being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b).

In the present case, the issue of entitlement to service connection for hypertension was denied in a September 2005 rating decision that was issued on October 13, 2005.  The Veteran filed an NOD in December 2005, and an SOC was issued in July 2006.  A VA Form 9 was then filed, but the date of receipt is in dispute.  

The VA Form 9 has a date stamp of August 2006 that indicates that it is the stamp of the "Texas Veterans Commission Houston Regional Office."  TVC was the Veteran's representative at the time.  There is also another date stamp that states that the document was received by the Houston RO in November 2007, which is well beyond the one year period following issuance of the September 2005 rating decision and 60 days after the July 2006 SOC.  The Board is at a loss as to why there is over a year's difference between the date stamp by TVC and the date stamp by the RO, particularly since the TVC representative was apparently located in the same building as the Houston RO.  In addition, the Veteran testified at his October 2016 hearing that he turned in the VA Form 9, apparently by hand, to TVC at the Houston RO.  In light of these facts, the Board finds that the Veteran had a reasonable belief that he had filed his VA Form 9 with the RO.  

Consequently, the Board affords the Veteran the benefit of the doubt and finds that the Veteran filed his VA Form 9 perfecting the appeal of the denial of the claim of entitlement to service connection for hypertension in the September 2005 rating decision with the Houston RO within one year of the issuance of that decision on October 13, 2005.   The VA Form 9 was, therefore, timely, and the claim is granted.  
        

ORDER

The VA Form 9 filed to perfect the appeal of claim of entitlement to service connection for hypertension denied in the September 2005 rating decision was timely, and the claim is granted.




REMAND

With respect to the increased rating and service connection claims, the Board determines that a remand is necessary to allow for further development of the claims.  First, the Board notes that the Veteran testified in October 2016 to regular VA treatment, but the most recent VA treatment note in the file is dated in February 2013, save dermatology notes from 2014.  Therefore, the appeal must be remanded so that outstanding VA treatment notes may be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

In addition, the VA treatment notes of record reflect that the Veteran was, at that time, being followed for hypertension at Kelsey-Seybold Clinic, but the most recent treatment note from that facility is dated in 2005.  Therefore, the Veteran should also be asked to submit or authorize release of any relevant, outstanding private treatment records.

In addition, the Veteran asserted at the October 2016 hearing that his service-connected chronic sinusitis and tinea pedis had increased in severity since the most recent VA examinations in November 2010 and January 2012, respectively.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, the Board concludes that the appeal must be remanded so that an additional VA examination could be scheduled to assess the current nature and severity of the sinusitis.

With respect to the Veteran's migraine headaches, the etiology of that disability in connection with a head injury in service was evaluated in June 2007 and July 2008, but the Veteran also asserts that the headaches are caused or made worse by his service-connected chronic sinusitis.  As no examination or opinion has been obtained in connection with that theory of entitlement, that claim is remanded so that a VA examination may be scheduled that addresses all theories of entitlement raised by the record.  
Finally, the Veteran was not afforded a VA examination to address the etiology of his hypertension.   There is a note in the file from a VA physician that states that he recalls treating the Veteran for hypertension in 1968.  No VA treatment notes from that period are available.  Further, since the Veteran was discharged in April 1967, a diagnosis in 1968 was not necessarily within one year of the Veteran's discharge.  Therefore, the Board determines that a VA examination should be scheduled to assess whether the Veteran's hypertension is at least as likely as not a result of his military service. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including, but not limited to VA treatment notes dated from February 2013 to the present and records from Kelsey-Seybold Clinic dated from 2005 to the present.

2.  Schedule the Veteran for a VA examination to determine the severity of his chronic sinusitis.  All pertinent evidence of record must be made available to and reviewed by the examiner and any indicated tests and studies should be performed.

3.  Schedule the Veteran for a VA examination to determine the severity of his tinea pedis, preferably during a flare-up.  All pertinent evidence of record must be made available to and reviewed by the examiner and any indicated tests and studies should be performed.

4.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all headache disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each headache disability present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service events described in the Veteran's statements, written and oral.  

If the answer to the above is negative, the examiner should state an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that any headache disability is caused or  aggravated beyond normal progression by the Veteran's service-connected chronic sinusitis?

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's hypertension as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service or is otherwise etiologically related to active service, to include related to in-service events described in the Veteran's statements, written and oral.  

If the opinion above is negative, the examiner should opine as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's hypertension first manifested within a year of his discharge in April 1967.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


